DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura (US PAP 2018/0344272 A1).
            With respect to claim 17, Nakamura teaches (see abstract; Figs. 1-10; paragraphs 0012, 0035, 0045, 0111, 0016, 0117 and 0120) a non-transitory computer-readable storage medium storing a data structure in which a necessary time in rounding imaging performed in the past is registered (see paragraphs 0045, 0111, 0016, 0117 and 0120), in order to manage the rounding imaging for radiographing individual patients while rounding hospital rooms using a mobile radiography apparatus (see paragraphs 0045, 0111, 0016, 0117 and 0120).
            With respect to claim 17, Nakamura teaches a recording apparatus (see abstract; Figs. 1-10; paragraphs 0012, 0035, 0045, 0111, 0016, 0117 and 0120) comprising a recording controller that records a necessary time in rounding imaging performed in the past is stored in a storage unit (see paragraphs 0045, 0111, 0016, 0117 and 0120), in order to manage the rounding imaging for radiographing individual patients while rounding hospital rooms using a mobile radiography apparatus (see paragraphs 0045, 0111, 0016, 0117 and 0120).

Allowable Subject Matter

6.          Claims 1-16 are allowed.
7.          The following is a statement of reasons for the indication of allowable subject matter:  
             With respect to claims 1, 15 and 16, the most relevant prior art, Nakamura (US PAP 2018/0344272 A1) in view of Singh (EP 3 660 859 A1) teach a rounding imaging management apparatus and method with a non-transitory computer-readable storage medium storing a program for operating rounding imaging management apparatus; wherein Nakamura teaches a rounding imaging management apparatus and method with a non-transitory computer-readable storage medium storing a program for operating rounding imaging management apparatus for operating a rounding imaging for radiographing individual patients while rounding hospital rooms using a mobile radiography apparatus (see abstract; Figs. 1-10; paragraphs 0012, 0035, 0045, 0111, 0016, 0117 and 0120).  Singh et al. teach (see abstract; paragraphs 0004, 0008-0012, 0019-0038 and 0054-0058) a first acquisition unit that acquires imaging order information indicating content of the radiography in the rounding imaging to be performed (paragraph 0022 and 0054-0058); a second acquisition unit that acquires, from time results data in which a necessary time in the rounding imaging performed in the past is registered (paragraph 0023 and 0054-0058), the necessary time (paragraph 0031 and 0054-0058).
         Nakamura and Singh teach related methods and apparatus for rounding imaging management but fail to explicitly teach or make obvious a creation unit that creates a rounding plan of the rounding imaging on the basis of the imaging order information and the necessary time; and an output controller that performs a control for outputting the rounding plan as claimed in combination with all of the remaining limitations of the respective claims mentioned above.
       Claims 2-14 are allowable by virtue of their dependence.

Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ March 11, 2022